Name: Commission Regulation (EEC) No 3991/88 of 21 December 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/19 COMMISSION REGULATION (EEC) No 3991/88 of 21 December 1988 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (*), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regula ­ tion (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 (1 ) of Regulation (EEC) No 486/85 shall, in respect of importations during the first quarter of 1989, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3. 1985, p . 4. 0 OJ No L 172, 30 . 6 . 1987, p. 102. (3) OJ No L 63, 2. 3. 1985, p. 13 . h OJ No L 368, 31 . 12. 1985, p. 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO .  B IJ LA G E  A N EX O CÃ ³ dig o NC K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od Ã © CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg · F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd FL /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 0 1 0 2 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 5 44 6, 2 5 44 6, 2 5 44 6, 2 5 44 6, 2 . 5 44 6, 2 10 34 7, 8 10 34 7, 8 10 34 7, 8 10 34 7, 8 8 27 8, 3 8 27 8, 3 12 41 7, 3 99 2, 39 99 2, 39 99 2, 39 99 2, 39 99 2, 39 1 88 5, 55 1 88 5, 55 1 88 5, 55 1 88 5, 55 1 50 8, 45 1 50 8, 45 2 26 2, 66 26 7, 63 26 7, 63 26 7, 63 26 7, 63 26 7, 63 50 8, 51 50 8, 51 50 8, 51 50 8, 51 40 6, 81 40 6, 81 61 0, 21 14 84 3, 77 14 84 3, 77 14 84 3, 77 14 84 3, 77 14 84 3, 77 28 20 3, 31 28 20 3, 31 28 20 3, 31 28 20 3, 31 22 56 2, 67 22 56 2, 67 33 84 3, 79 17 70 1, 09 17 70 1, 09 17 70 1, 09 17 70 1, 09 17 70 1, 09 33 63 2, 17 33 63 2, 17 33 63 2, 17 33 63 2, 17 26 90 5, 73 26 90 5, 73 40 35 8, 47 87 0, 99 87 0, 99 87 0, 99 87 0, 99 87 0, 99 1 65 4, 90 1 65 4, 90 1 65 4, 90 1 65 4, 90 1 32 3, 92 1 32 3, 92 1 98 5, 88 95 ,4 03 95 ,4 03 95 ,4 03 95 ,4 03 95 ,4 03 18 1, 26 5 18 1, 26 5 18 1, 26 5 18 1, 26 5 14 5, 01 2 14 5, 01 2 21 7, 51 7 18 1 54 8 18 1 54 8 18 1 54 8 18 1 54 8 18 1 54 8 34 4 94 2 34 4 94 2 34 4 94 2 34 4 94 2 27 5 95 4 27 5 95 4 41 3 92 9 30 0, 05 30 0, 05 30 0, 05 30 0, 05 30 0, 05 57 0, 10 57 0, 10 57 0, 10 57 0. 10 45 6, 08 45 6, 08 68 4. 11 . 80 ,5 42 80 ,5 42 80 ,5 42 80 ,5 42 80 ,5 42 15 3, 03 1 15 3, 03 1 15 3, 03 1 15 3, 03 1 12 2, 42 4 12 2, 42 4 18 3, 63 6 02 01 20 59 02 01 20 90 02 01 30 00 0 2 0 2 10 00 02 02 20 10 02 02 20 30 02 02 20 50 12 41 7, 3 15 52 1, 8 17 75 4, 7 10 15 6, 7 10 15 6, 7 8 12 5, 3 12 69 5, 9 2 26 2, 66 2 82 8, 34 3 23 5, 22 1 85 0, 72 1 85 0, 72 1 48 0, 58 2 31 3, 41 61 0, 21 76 2, 77 87 2, 50 49 9, 1 1 49 9, 1 1 39 9, 29 62 3, 90 33 84 3, 79 51 32 6, 52 52 86 7, 68 28 86 8, 60 28 86 8, 60 23 09 4, 89 36 08 5, 79 40 35 8, 47 50 01 6, 10 57 49 1, 21 32 95 4, 00 32 95 4, 00 26 36 3, 16 41 19 2, 52 1 98 5, 88 2 49 5, 69 2 84 6, 08 1 62 6, 08 1 62 6, 08 1 30 0, 86 2 03 2, 60 21 7, 51 7 27 4, 82 5 31 2, 46 5 17 8, 30 1 17 8, 30 1 14 2, 64 1 22 2, 87 7 41 3 92 9 53 0 55 7 59 8 37 0 34 0 29 8 34 0 29 8 ' 27 2 23 8 42 5 37 2 68 4, 11 85 5, 14 97 8, 16 55 9, 56 55 9, 56 44 7, 65 69 9, 45 18 3, 63 6 22 9, 54 5 26 2, 56 8 15 0, 20 3 15 0, 20 3 12 0, 16 3 18 7, 75 4 02 02 2Q 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 15 23 4, 9 12 69 5, 9 12 69 5, 9 17 46 9, 4 17 75 4, 7 17 46 9, 4 15 52 1, 8 17 75 4, 7 17 75 4, 7 17 75 4, 7 17 75 4, 7 17 75 4, 7 2 77 6, 08 2 31 3, 41 2 31 3, 41 3 18 3, 24 3 23 5, 22 3 18 3, 24 2 82 8, 34 3 23 5, 22 3 23 5, 22 3 23 5, 22 3 23 5, 22 3 23 5, 22 74 8, 67 62 3, 90 62 3, 90 85 8, 47 87 2, 50 85 8, 47 76 2, 77 87 2, 50 87 2, 50 87 2, 50 87 2, 50 87 2, 50 51 32 7, 30 36 08 5, 79 36 08 5, 79 55 04 1, 67 52 86 7, 68 55 04 1, 67 51 32 6, 52 55 78 4, 40 55 78 4, 40 55 78 4, 40 55 78 4, 40 64 60 2, 51 49 04 6, 53 41 19 2, 52 41 19 2, 52 56 42 2, 65 57 49 1, 21 56 42 2, 65 50 01 6, 10 57 35 1, 48 57 35 1, 48 57 35 1, 48 57 35 1, 48 56 92 9, 09 2 45 0, 99 2 03 2, 60 2 03 2, 60 2 80 4, 81 2 84 6, 08 2 80 4, 81 2 49 5, 69 2 85 0, 39 2 85 0, 39 2 85 0, 39 2 85 0, 39 28 63 ,4 3 27 0, 05 5 22 2, 87 7 22 2, 87 7 30 8, 42 6 31 2, 46 5 30 8, 42 6 27 4, 82 5 31 3, 41 1 31 3, 41 1 31 3, 41 1 31 3, 41 1 31 6, 27 2 52 2 13 8 42 5 37 2 42 5 37 2 59 3 16 0 59 8 37 0 59 3 16 0 53 0 55 7 60 2 62 0 60 2 62 0 60 2 62 0 60 2 62 0 61 5 46 8 83 9, 34 69 9, 45 69 9, 45 96 2, 44 97 8, 16 96 2, 44 85 5, 14 97 8, 16 97 8, 16 97 8, 16 97 8, 16 97 8, 16 22 5, 30 4 18 7, 75 4 18 7, 75 4 25 8, 34 9 26 2, 56 8 25 83 49 22 9, 54 5 26 2, 56 8 26 2, 56 8 26 2, 56 8 26 2, 56 8 26 2, 56 8 No L 354/20 Official Journal of the European Communities 22. 12. 88 N B :L os cÃ ³ di go s N C, in clu id as las no tas a pi e de pa gi na ,s e de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 m od ifi ca do . N B :K N -k od er ne , he ru nd er he nv isn in ge r til fo dn ot er , er fa sts at i de n Ã ¦n dr ed e fo ro rd ni ng (E Ã F) nr .2 65 8/ 87 . N B :D ie K N -C od e so wi e di e Ve rw eis un ge n un d Fu Ã n bt en sin d du rc h di e ge Ã ¤n de rte Ve ro rd nu ng (E W G) N r. 26 58 /8 7 be sti m m t Ã  Ã  :Ã  Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹ Ã  Ã Ã µ Ã  Ã ½, Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯ Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã  Ã  ) Ã ±Ã  Ã ¹Ã ¸ . 26 58 /8 7. NB : Th e CN co de s an d th e fo ot no te s ar e de fin ed in am en de d Re gu la tio n (E EC ) N o 26 58 /8 7. N B :L es co de s N C ain si qu e les re nv oi s en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n ° 26 58 /8 7 m od ifi e. NB :I co di ci N C e i rel ati vi ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca ta . N B :G N -c od es en vo et no te n :z ie de ge wi jzi gd e V er or de ni ng (E EG ) nr .2 65 8/ 87 . N B :O s cÃ ³ di go s N C ,i nc lu in do as re m iss Ã µe s em pÃ © -d e- pÃ ¡ gi na sÃ £ o de fin id os no Re gu la m en to (C EE ) n? 26 58 /8 7 alt er ad o.